Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147270                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  TOM BARROW,                                                                                       Bridget M. McCormack
          Plaintiff-Appellee,                                                                             David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 147270
                                                                    COA: 316695
                                                                    Wayne CC: 13-007068-AW
  CITY OF DETROIT ELECTION
  COMMISSION and CITY CLERK FOR
  THE CITY OF DETROIT,
            Defendants,
  and
  MICHAEL DUGGAN and MICHAEL
  DUGGAN FOR MAYOR COMMITTEE,
           Intervening Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2013
           p0619
                                                                               Clerk